In a proceeding pursuant to CPLR article 78, inter alia, to compel the Nassau County Civil Service Commission to reinstate the petitioner to the civil service list for police officers resulting from Examination No. 66-676, the appeal is from a judgment of the Supreme Court, Nassau County, dated April 28, 1977, which directed the appellants to re-examine the petitioner as to his blood pressure. Judgment affirmed, without costs or disbursements (see Matter of Cassidy v Nassau County Civ. Serv. Comm., 59 AD2d 763). Hopkins, J. P., Latham, Damiani and Suozzi, JJ., concur.